In re Wesley, Paul; Wesley, Velma Ruth; — Plaintiffs); applying for writ of cer-tiorari and/or review, supervisory and/or remedial writs; to the Court of Appeal, First Circuit, No. CW93 1712; Parish of East Baton Rouge, 19th Judicial District Court, Div. “E”, No. 281,363.
Denied.
DENNIS, J.,
would grant to consider whether the decisions below are in conflict with the “neutral principles of law” analysis adopted by this Court in Fluker Community Church v. Hitchens, 419 So.2d 445 (La.1982); LeBlanc v. Davis, 432 So.2d 239 (La.1983).
HALL, J., not on panel.